Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-10 are pending and examined.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) received on 2/7/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claim limitation(s) “means for reading encoded data” in claims 1 and 8, “means for computerized processing of the data read by the reading means” in claim 1, “means for identifying the shape of the baskets” in claim 1, “a detection means for the presence, or if applicable, the absence of a basket” in claim 2, “means for controlling the means for reading encoded data” in claim 2, and “support means for a container” in claim 4 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder "means" coupled with functional language “for reading encoded data”, “for computerized processing”, etc., without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 2, 4, and 8 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: [0040] of the Pre-Grant Publication of the instant Application, US 2021/0088542 A1 (Jordan Navas et al., hereinafter “Jordan Navas ‘542”) teaches the means for reading encoded data being a light scanner or a radio scanner of the “RFID” type. For purposes of examination, the examiner will interpret the means for reading encoded data to be a light scanner or a radio scanner of the “RFID” type, and equivalents thereof. [0040] of Jordan Navas ‘542 teaches the means for computerized processing of data read by the reading means to be a computer. For purposes of examination, the examiner will interpret the means for computerized processing of data read by the reading means to be a computer, and equivalents thereof. [0028]-[0029] of Jordan Navas ‘542 teaches the support means for a container being two opposite walls provided with rails each forming an angle α with the bottom of the apparatus. For purposes of examination, the examiner will interpret the support means for a container to be two opposite walls provided with rails each forming an angle α with the bottom of the apparatus, and equivalents thereof.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Note: The limitations “means for identifying the shape of the baskets” in claim 1, “a detection means for the presence, or if applicable, the absence of a basket” in claim 2, and “means for controlling the means for reading encoded data” in claim 2 do not include a corresponding structure described in the specification that achieves the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation "means for identifying the shape of the baskets" recited in Claim 1 is not properly described in the application as filed. Although this limitation has been interpreted under 35 U.S.C. 112(f), the specification does not include sufficient structure to adequately interpret the limitation under 112(f). [0025] of Jordan Navas ‘542 merely recaps that a means for identifying the shape of the baskets is included. Further, the limitation “a detection means for the presence, or if applicable, the absence of a basket” recited in Claim 2 is not properly described in the application as filed. Although this limitation has been interpreted under 35 U.S.C. 112(f), the specification does not include sufficient structure to adequately interpret the limitation under 112(f). [0026] and [0041] of Jordan Navas ‘542 merely recap that a detection means for detecting the presence or absence of a basket is included. Finally, the limitation “means for controlling the means for reading encoded data” recited in Claim 2 is not properly described in the application as filed. Although this limitation has been interpreted under 35 U.S.C. 112(f), the specification does not include sufficient structure to adequately interpret the limitation under 112(f). [0026] and [0041] of Jordan Navas ‘542 merely recap that a means for controlling the means for reading the encoded data is included.
Claim limitations “means for identifying the shape of the baskets”, “a detection means for the presence, or if applicable, the absence of a basket”, and “means for controlling the means for reading encoded data” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. [0025] of Jordan Navas ‘542 merely recaps that a means for identifying the shape of the baskets is included, [0026] and [0041] of Jordan Navas ‘542 merely recap that a detection means for detecting the presence or absence of a basket is included, and [0026] and [0041] of Jordan Navas ‘542 merely recap that a means for controlling the means for reading the encoded data is included. Therefore, claims 1 and 2 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claims so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 3-10 are rejected as depending on a rejected claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Ln. 10 recites, “at least one basket”. However, it is unclear if this is the same at least one basket as that previously recited in claim 1. For purposes of compact prosecution, the above limitation has been examined as, “the at least one basket”.
Regarding claim 1, Ln. 10 recites, “the container”. However, claim 1 previously recites that at least one container is present. Therefore, it is unclear which container of the at least one container is being referred to here. For purposes of compact prosecution, the above limitation has been examined as, “the at least one container”.
Claim 1, Ln. 14, Claim 1, Last. Ln., Claim 3, Ln. 2, and Claim 4, Ln. 4 contain similar issues regarding the use of the term “the container”, and are similarly rejected.
Claim 1, 2nd to Last Ln. recites “the basket”. However, claim 1 previously recites that at least one basket is present. Therefore, it is unclear which basket of the at least one basket is being referred to here. For purposes of compact prosecution, the above limitation has been examined as, “the at least one basket”.
Claim 2, Ln. 2 recites, “the container is subdivided…”. However, claim 2 depends from claim 1, which recites that at least one container is present. Therefore, it is unclear which container of the at least one container is being referred to here. For purposes of compact prosecution, the above limitation has been examined as, “each container of the at least one container is subdivided…”.
Claim 2, 2nd to Last Ln. recites, “said container”. However, claim 2 depends from claim 1, which recites that at least one container is present. Therefore, it is unclear which container of the at least one container is being referred to here. For purposes of compact prosecution, the above limitation has been examined as, “said at least one container”.
Claim 5, Last. Ln. contains similar issues regarding the use of the term “said container”, and is similarly rejected.
Claim 4, Ln. 3 recites, “a container”. However, it is unclear if this container is the same container or different from the at least one container recited in claim 1, which claim 4 depends from. For purposes of compact prosecution, the above limitation has been examined as, “the at least one container”.
Claim 7, Ln. 3 recites, “its bottom”. However, this term is unclear as to whether it refers to the bottom of the removable tray, or the bottom of the apparatus. For purposes of compact prosecution, the above limitation has been examined as meaning the bottom of the apparatus.
The term “a moist atmosphere” in claim 8 is a relative term which renders the claim indefinite. The term “a moist atmosphere” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how much moisture must be present in the atmosphere in order to constitute "a moist atmosphere". For purposes of compact prosecution, the above limitation has been examined as an atmosphere having any appreciable amount of moisture.
Claims 6, 9, and 10 are rejected as depending on a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda (US Pub. No. 2020/0011889) in view of Nakajima (US Pub. No. 2016/0305971) and Jordan Navas et al. (US Pub. No. 2018/0257080; hereinafter Jordan Navas ‘080).

Regarding claim 1, Toyoda discloses an equipment item for the traceability of biological samples placed in inclusion cassettes provided with identification information comprised of encoded data and stored next to one another in housings arranged within baskets, the general shape of which may vary from one basket to another ([0007], [0044]-[0045], [0052]-[0053], see Figs. 6-7 at cassette mounting unit 21 including holding spaces S for mounting cassettes 41 which include a plurality of slide glasses, and Fig. 4 at cassette 41 holding slide glasses G. The slide glasses G are the inclusion cassettes, and the cassettes are the baskets). The equipment item comprises: 
	at least one container to accommodate at least one basket ([0007], [0044]-[0045], [0052]-[0053], see Figs. 6-7 at cassette mounting unit 21 including rotation drum 61).
	At least one apparatus for reading encoded data affixed on cassettes arranged in the at least one basket placed in the at least one container, said apparatus being equipped with means for reading encoded data ([0058], See the Claim Interpretation section of this instant Office Action, where the means for reading encoded data has been interpreted as a light scanner or a radio scanner of the RFID type, and equivalents thereof. A bar code reader is a kind of light scanner).
	Means for computerized processing of the data read by the reading means ([0058], see the Claim Interpretation section of this instant Office Action, where the means for computerized processing of the data has been interpreted as a computer, and equivalents thereof).
	Toyoda fails to explicitly disclose that:
the reading apparatus is comprised of a bottom, a peripheral wall, an upper wall and at least one opening for access to at least one inner cavity to accommodate the at least one container; and
means for identifying the shape of the at least one basket placed in the at least one container.
	Nakajima is in the analogous field of biological sample measurement (Nakajima [0002]). Nakajima teaches a means for identifying a shape of at least one basket placed in at least one container (Nakajima [0178]. Please note that the instant disclosure does not provide adequate description of the corresponding structure for the means for identifying basket shape). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the equipment item of Toyoda to include a means for identifying the shape of the at least one basket placed in the at least one container as in Nakajima, as Nakajima teaches that identifying the shape of a container can be used to determine the type of biological sample, and enable the subsequent processing to be customized to the biological sample type (Nakajima [0178]).
	Modified Toyoda fails to explicitly disclose that the reading apparatus is comprised of a bottom, a peripheral wall, an upper wall and at least one opening for access to at least one inner cavity to accommodate the at least one container.
	Jordan Navas ‘080 is in the analogous field of biological sample analysis and storage (Jordan Navas ‘080 [0006]-[0007]). Jordan Navas ‘080 teaches a reading apparatus comprising a bottom, a peripheral wall, an upper wall and at least one opening for access to at least one inner cavity to accommodate a container (Jordan Navas ‘080; [0083]-[0090], see Figs. 4-5 at reading device 30 comprising cavity 72 and opening 71 for inserting/removing a tray 4 including slides 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reading apparatus in the equipment item of modified Toyoda to comprise a bottom, a peripheral wall, an upper wall and at least one opening for access to at least one inner cavity to accommodate the at least one container as in Jordan Navas ‘080, as Jordan Navas ‘080 teaches that such a configuration will allow for trays including slides to be introduced to and extracted from the equipment item (Jordan Navas ‘080; [0083]-[0090], see Figs. 4-5).
	Note: The instant Claims contain a large amount of functional language (ex: “to accommodate at least one basket…”, “configured to receive a basket of a given shape…”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
	Further Note: With regards to the preamble “for the traceability of biological samples placed in inclusion cassettes provided with identification information comprised of encoded data and stored next to one another in housings arranged within baskets, the general shape of which may vary from one basket to another”, see MPEP 2111.02, which states that, “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”

Regarding claim 4, modified Toyoda discloses the equipment item according to claim 1. 
	Modified Toyoda fails to explicitly disclose that the cavity of the apparatus comprises support means for the at least one container, molded to allow an incline of the bottom of the container relative to the bottom of the apparatus.
	Jordan Navas ‘080 further teaches a cavity of an apparatus that comprises support means for at least one container, molded to allow an incline of a bottom of the container relative to the bottom of the apparatus (Jordan Navas ‘080; [0083]-[0090], see Figs. 4-5 at reading device 30 comprising cavity 72 and opening 71 for inserting/removing a tray 4 including slides 1, where the tray is angled at an angle γ between 5 and 45 degrees. See also [0041]-0042], which states that opposite edges of the tray may each interact with a rail of complementary shape in two opposing walls of a peripheral wall of a cabinet shaped to house the tray. See the Claim Interpretation section of this instant Office Action, which states that the support means has been interpreted as two opposite walls provided with rails each forming an angle α with the bottom of the apparatus, and equivalents thereof). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the equipment item of modified Toyoda to include that the cavity of the apparatus comprises support means for at least one container, molded to allow an incline of a bottom of the container relative to the bottom of the apparatus as in Jordan Navas ‘080, as Jordan Navas ‘080 teaches that support means for a container that inclines the bottom of the container relative to the bottom of the apparatus can optimize the dimensions of the device to allow the device to be placed on cabinets of limited width (Jordan Navas ‘080; [0083]-[0090], see Figs. 4-5, [0041]-[0042]).

Regarding claim 5, modified Toyoda discloses the equipment item according to claim 4.
	Modified Toyoda fails to explicitly disclose that the peripheral wall of the apparatus comprises two opposite walls provided with rails each forming an angle α with the bottom of the apparatus and being cooperative with slides included by said at least one container.
	Jordan Navas ‘080 further teaches that a peripheral wall of an apparatus comprises two opposite walls provided with rails each forming an angle α with the bottom of the apparatus and being cooperative with slides included by at least one container, the angle α inclusively being between 10° and 80° (Jordan Navas ‘080; [0083]-[0090], see Figs. 4-5 at reading device 30 comprising cavity 72 and opening 71 for inserting/removing a tray 4 including slides 1, where the tray is angled at an angle γ between 5 and 45 degrees. See also [0041]-0042], which states that opposite edges of the tray may each interact with a rail of complementary shape in two opposing walls of a peripheral wall of a cabinet shaped to house the tray). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the equipment item of modified Toyoda to include that the peripheral wall of the apparatus comprises two opposite walls provided with rails each forming an angle α with the bottom of the apparatus and being cooperative with slides included by said at least one container, the angle α inclusively being between 10° and 80° as in Jordan Navas ‘080, as Jordan Navas ‘080 teaches that a rail system for supporting a container that inclines the bottom of the container at an angle inclusively between 10° and 80° relative to the bottom of the apparatus can optimize the dimensions of the device to allow the device to be placed on cabinets of limited width (Jordan Navas ‘080; [0083]-[0090], see Figs. 4-5, [0041]-[0042]).	

Regarding claim 6, modified Toyoda discloses the equipment item according to claim 5. Modified Toyoda further discloses that the angle α is inclusively between 10° and 80° (see Claim 5 above at Jordan Navas ‘080 teaching the angle α inclusively being between 10° and 80° in [0083]-[0090], see Figs. 4-5, [0041]-[0042]).

Regarding claim 10, modified Toyoda discloses the equipment item according to claim 1. Modified Toyoda further discloses that the means for reading the encoded data are defined by at least one of a group consisting of: a light scanner and a radio scanner of the RFID type ([0058], a bar code reader is a kind of light scanner).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda, Nakajima, and Jordan Navas ‘080, as applied to claims 1, 4-6, and 10 above, further in view of Lafond et al. (US Pub. No. 2011/0250106; hereinafter Lafond).

Regarding claim 2, modified Toyoda discloses the equipment item according to claim 1. Modified Toyoda further discloses that the at least one container is subdivided into several compartments, each configured to receive a basket (Toyoda; [0007], [0044]-[0045], [0052]-[0053], see Figs. 6-7 at cassette mounting unit 21 including holding spaces S for mounting cassettes 41 which include a plurality of slide glasses, and Fig. 4 at cassette 41 holding slide glasses G. There are multiple holding spaces for the cassettes 41). The reading apparatus is comprised of a detection means for the presence, or if applicable, the absence of a basket in at least one of said compartments of said at least one container and to send the corresponding information to means for controlling the means for reading encoded data (Toyoda; [0044], [0073]-[0076], see Fig. 8 at steps S02-S04. Please note that the instant disclosure does not provide adequate description of the corresponding structure for the detection means for the presence or, if applicable, the absence of a basket, or the means for controlling the means for reading encoded data).
	Modified Toyoda fails to explicitly disclose that the at least one container is subdivided into several compartments having different shapes, each configured to receive a basket of a given shape.
	Lafond is in the analogous field of biological sampling apparatuses (Lafond [0001]). Lafond teaches a container that is subdivided into several compartments having different shapes, each configured to receive a basket of a given shape (Lafond; [0025], see Fig. 1 at compartments 22a, 22b, etc. each having different shapes). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least one container in the equipment item of modified Toyoda to be subdivided into several compartments having different shapes, each configured to receive a basket of a given shape as in Lafond. The motivation would have been to ensure that the equipment item is able to receive a variety of baskets regardless of shape, thereby enhancing the versatility of the equipment item.

Regarding claim 3, modified Toyoda discloses the equipment item according to claim 2. Modified Toyoda further discloses that the bottom of the at least one container is open-worked (Toyoda; [0052], the bottom plate of the mounting drum includes openings to allow the strut to pass through. The term “open-worked” is defined by Merriam-Webster as “work constructed so as to show openings through its substance: work that is perforated or pierced”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Toyoda, Nakajima, and Jordan Navas ‘080, as applied to claims 1, 4-6, and 10 above, further in view of Stiller (Translation of WO Pub. No. 97/30355).

Regarding claim 7, modified Toyoda discloses the equipment item according to claim 1.
	Modified Toyoda fails to explicitly disclose that the apparatus comprises a removable tray molded to rest on its bottom.
	Stiller is in the analogous field of transporting of biological samples (Stiller Pg. 2 2nd Para.). Stiller teaches an apparatus comprising a removable tray molded to rest on the bottom of the apparatus (Stiller; Pg. 2 Last Para., Pg. 3 Last Para., see Fig. 1 at collecting tray 20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the equipment item of modified Toyoda to include that the apparatus comprises a removable tray molded to rest on the bottom of the apparatus as in Stiller, as Stiller teaches that such a removable tray can be used to collect liquid dripping from the slide holders to avoid contamination (Stiller; Pg. 2 Last Para., Pg. 3 Last Para., see Fig. 1, Pg. 1 Last Para.-Pg. 2 1st Para.).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Toyoda, Nakajima, and Jordan Navas ‘080, as applied to claims 1, 4-6, and 10 above, further in view of Barbero-Ortega et al. (US Pub. No. 2020/0342192; hereinafter Barbero-Ortega).

Regarding claim 8, modified Toyoda discloses the equipment item according to claim 1. Modified Toyoda further discloses the means for reading encoded data of said reading apparatus (see Claim 1 above at Toyoda teaching the means for reading encoding data in [0058]).
	Modified Toyoda fails to explicitly disclose that the means for reading encoded data withstands a moist atmosphere.
	Barbero-Ortega is in the analogous field of processing biological samples (Barbero-Ortega [0010]). Barbero-Ortega teaches a means for reading encoded data that withstands a moist atmosphere (Barbero-Ortega [0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the means for reading encoded data in the equipment item of modified Toyoda to withstand a moist atmosphere as in Barbero-Ortega, as Barbero-Ortega teaches that a bar code reader that has reduced fogging or condensation in a high humidity environment will have an improved ability to read a barcode or other indicia present on a substrate (Barbero-Ortega [0041]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Toyoda, Nakajima, and Jordan Navas ‘080, as applied to claims 1, 4-6, and 10 above, further in view of Winther et al. (US Pub. No. 2013/0330252; hereinafter Winther).

Regarding claim 9, modified Toyoda discloses the equipment item according to claim 1. Modified Toyoda further discloses said cavity (see Claim 1 above at Jordan Navas ‘080 teaching the cavity in [0083]-[0090], see Figs. 4-5).
	Modified Toyoda fails to explicitly disclose at least one fan installed in said cavity.
	Winther is in the analogous field of apparatuses for processing biological samples (Winther [0002]). Winther teaches a fan installed in a cavity (Winther; [0054]-[0055], see Fig. 3 at ventilation assembly 80 including fan). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cavity in the equipment item of modified Toyoda to include at least one fan installed in the cavity as in Winther, as Winther teaches that a fan can be used to vent toxic and/or flammable fumes outside of the system, thereby enhancing the safety of the system (Winther [0054]-[0055]).



Other References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	von Bueren et al. (US Pub. No. 2020/0309800; hereinafter von Bueren) teaches an apparatus including a device for sensing a presence and information on individual slides that are loaded into a basket ([0016], see Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 1798

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798